Exhibit 10.1

NRG Energy, Inc.
August 1, 2005 Executive Officer Grant Table

                                              Grants under the Name   Title  
Long Term Incentive Plan             Restricted Stock   Non-Qualified Stock  
Performance Units             Units (1)   Options (2)   (3)
 
  Executive Vice
                       
 
  President and Chief
                       
Robert C. Flexon
  Financial Officer
    3,000       19,000       6,000  
 
                               
 
  Executive Vice
                       
 
  President,
                       
 
  International
                       
 
  Operations and
                       
 
  President, South
                       
John P. Brewster
  Central Region
    2,000       10,000       3,000  
 
                               
 
  Executive Vice
                       
 
  President and
                       
 
  President,
                       
Scott J. Davido
  Northeast Region
    2,000       10,000       3,000  
 
                               
Timothy W. J.
  Vice President and
                       
O’Brien
  General Counsel
    700       5,000       1,300  
 
                               



  (1)   Each Restricted Stock Unit (“RSU”) is equivalent to one share of NRG
Energy, Inc.’s (“NRG”) Common Stock, par value $0.01. The executive officer will
receive from NRG one such share of Common Stock for each RSU on August 1, 2008.



  (2)   Non-Qualified Stock Options will vest and become exercisable as follows:
33 1/3% on August 1, 2006, 33 1/3% on August 1, 2007, and 33 1/3% on August 1,
2008. Vested options will be exercisable for six years.



  (3)   The executive officer was issued Performance Units (“PU’s”) by NRG under
its Long Term Incentive Plan on August 1, 2005. Each PU will be paid out on
August 1, 2008 if the average closing price of NRG’s Common Stock for the ten
trading days prior to August 1, 2008 (the “Measurement Price”) is equal to or
greater than $54.50 (the “Target Price”). The payout for each PU will be equal
to: (i) one share of Common Stock, if the Measurement Price equals the Target
Price; (ii) a pro-rated amount in between one and two shares of Common Stock, if
the Measurement Price is greater than the Target Price but less than $63.75 (the
“Maximum Price”); and (iii) two shares of Common Stock, if the Measurement Price
is equal to or greater than the Maximum Price.

